Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 05/04/2021 havingclaims 1-30 pending and presented for examination.
Priority
2.  	Application filed on 03/24/2021 is a has PRO 63/000,900 03/27/2020 are acknowledged.
Drawings
3.  	The drawings were received on 3/24/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	No IDS is submitted.
Oath/Declaration
4.  	The Oath/Declaration filed on 3/24/2021 is accepted by the examiner.
CLAIM INTERPRETATION
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 27-30 recites a various "means " the examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3, 12-14, 23-25, 27-29  are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20210105058 A1 Lin et al. (Hereinafter “Lin ").
 	As per claim 1, Lin teaches a wireless node for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, configured to: monitor for a beam failure trigger condition on an uplink( para [0025-0026], fig.1, user device monitoring a beam failure); detect, based at least in part on monitoring for the beam failure trigger condition, an uplink beam failure associated with the uplink ( para [0025-0026], fig.1, user device detecting a beam failure from the mobile network part on monitoring for the beam failure trigger condition, an uplink beam failure associated with the uplink); and trigger an uplink beam failure recovery procedure based at least in part on detecting the uplink beam failure associated with the uplink (para [0025-0026], fig.1,  based on the trigger sending an uplink beam failure recovery procedure on detecting the uplink beam failure associated with the uplink).
	As per claim 2, Lin teaches the wireless node of claim 1, wherein the one or more processors are further configured to: transmit, on the uplink, one or more reference signal communications to trigger one or more response communications (para [0025-0026], fig.1, transmit, on the uplink, one or more reference signal communications to trigger one or more response communications); and wherein the one or more processors, to monitor for the beam failure trigger condition, are configured to: monitor for the one or more response communications based at least in part on transmitting the one or more reference signal communications( para [0025-0026], fig.1, monitoring for a UL grant message from the mobile network  ).
	As per claim 3, Lin teaches the wireless node of claim 2, wherein the one or more response communications include at least one of: a hybrid automatic repeat request acknowledgement message, a hybrid automatic repeat request negative acknowledgement message, a scheduling request response message, a physical random access channel failure response message, or a combination thereof (fig 2, wherein the one or more response communications include a scheduling request response message).
 	As per claim 12, Lin teaches a method of wireless communication performed by a wireless node, comprising: monitoring for a beam failure trigger condition on an uplink ( para [0025-0026], fig.1, user device monitoring a beam failure); detecting, based at least in part on monitoring for the beam failure trigger condition, an uplink beam failure associated with the uplink (( para [0025-0026], fig.1, user device detecting a beam failure from the mobile network part on monitoring for the beam failure trigger condition, an uplink beam failure associated with the uplink);  ); and triggering an uplink beam failure recovery procedure based at least in part on detecting the uplink beam failure associated with the uplink (para [0025-0026], fig.1,  based on the trigger sending an uplink beam failure recovery procedure on detecting the uplink beam failure associated with the uplink).
	As per claim 13, Lin teaches the method of claim 12, further comprising: transmitting, on the uplink, one or more reference signal communications to trigger one or more response communications ( para [0025-0026], fig.1, transmit, on the uplink, one or more reference signal communications to trigger one or more response communications); and wherein monitoring for the beam failure trigger condition comprises: monitoring for the one or more response communications based at least in part on transmitting the one or more reference signal communications (para [0025-0026], fig.1, monitoring for a UL grant message from the mobile network   ).
	As per claim 14, Lin teaches the method of claim 13, wherein the one or more response communications include at least one of: a hybrid automatic repeat request acknowledgement message, a hybrid automatic repeat request negative acknowledgement message, a scheduling request response message, a physical random access channel failure response message, or a combination thereof ( fig 2, wherein the one or more response communications inclu a scheduling request response message).
 	As per claim 23, Lin teaches a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a wireless node, cause the wireless node to: monitor for a beam failure trigger condition on an uplink(para [0025-0026], fig.1, user device monitoring a beam failure ); detect, based at least in part on monitoring for the beam failure trigger condition, an uplink beam failure associated with the uplink ( para [0025-0026], fig.1, user device detecting a beam failure from the mobile network part on monitoring for the beam failure trigger condition, an uplink beam failure associated with the uplink); and trigger an uplink beam failure recovery procedure based at least in part on detecting the uplink beam failure associated with the uplink ( para [0025-0026], fig.1,  based on the trigger sending an uplink beam failure recovery procedure on detecting the uplink beam failure associated with the uplink).
	As per claim 24, Lin teaches the non-transitory computer-readable medium of claim 23, wherein the one or more instructions further cause the wireless node to: transmit, on the uplink, one or more reference signal communications to trigger one or more response communications ( para [0025-0026], fig.1, transmit, on the uplink, one or more reference signal communications to trigger one or more response communications); and wherein the one or more instructions, that cause the wireless node to monitor for the beam failure trigger condition, cause the wireless node to: monitor for the one or more response communications based at least in part on transmitting the one or more reference signal communications ( para [0025-0026], fig.1, monitoring for a UL grant message from the mobile network  ).
	As per claim 25, Lin teaches the non-transitory computer-readable medium of claim 24, wherein the one or more response communications include at least one of: a hybrid automatic repeat request acknowledgement message, a hybrid automatic repeat request negative acknowledgement message, a scheduling request response message, a physical random access channel failure response message, or a combination thereof ( fig 2, wherein the one or more response communications inclu a scheduling request response message).
	As per claim 27, Lin teaches an apparatus for wireless communication, comprising: means for monitoring for a beam failure trigger condition on an uplink (para [0025-0026], fig.1, user device monitoring a beam failure ); means for detecting, based at least in part on monitoring for the beam failure trigger condition, an uplink beam failure associated with the uplink ( para [0025-0026], fig.1, user device detecting a beam failure from the mobile network part on monitoring for the beam failure trigger condition, an uplink beam failure associated with the uplink); and means for triggering an uplink beam failure recovery procedure based at least in part on detecting the uplink beam failure associated with the uplink ( para [0025-0026], fig.1,  based on the trigger sending an uplink beam failure recovery procedure on detecting the uplink beam failure associated with the uplink).
	As per claim 28, Lin teaches the  apparatus of claim 27, further comprising: means for transmitting, on the uplink, one or more reference signal communications to trigger one or more response communications ( para [0025-0026], fig.1, transmit, on the uplink, one or more reference signal communications to trigger one or more response communications); and wherein the means for monitoring for the beam failure trigger condition comprises: means for monitoring for the one or more response communications based at least in part on transmitting the one or more reference signal communications( para [0025-0026], fig.1, monitoring for a UL grant message from the mobile network).
	As per claim 29. The apparatus of claim 28, wherein the one or more response communications include at least one of: a hybrid automatic repeat request acknowledgement message, a hybrid automatic repeat request negative acknowledgement message, a scheduling request response message, a physical random access channel failure response message, or a combination thereof(fig 2, wherein the one or more response communications include a scheduling request response message).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 4-5, 15-16, 26,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO further view of US PG Pub US 20220368406 A1 to KANG et al (hereinafter KANG).

	As per claim 4, Lin teaches the wireless node of claim 2, KANG teaches wherein the one or more processors, to detect the uplink beam failure, are configured to: detect a threshold quantity of consecutive failures associated with monitoring for the one or more response communications (para  [0214], detecting a threshold quantity of failures for the power associated with  for the one or more response communications).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Markovic , Haumont by wherein the one or more processors, to detect the uplink beam failure, are configured to: detect a threshold quantity of consecutive failures associated with monitoring for the one or more response communications as suggested by KANG, this modification would benefit   Markovic , Haumont for a better beam recovery during a handover process.
	As per claim 5, Lin teaches the wireless node of claim 2, KANG teaches wherein the one or more processors, to detect the uplink beam failure, are configured to: detect a threshold quantity of failures associated with monitoring for the one or more response communications within a threshold period of time(para  [0214],  quantity of failures associated with monitoring for the one or more response communications within a threshold period of time).
 	Examiner supplies the same rationale as supplied in claim 4.
	As per claim 15, Lin teaches the method of claim 13, KANG teaches wherein detecting the uplink beam failure comprises: detecting a threshold quantity of consecutive failures associated with monitoring for the one or more response communications (para  [0214], detecting a threshold quantity of failures for the power associated with  for the one or more response communications ).
	Examiner supplies the same rationale as supplied in claim 4.
	As per claim 16, Lin teaches the method of claim 13, KANG teaches wherein detecting the uplink beam failure comprises: detecting a threshold quantity of failures associated with monitoring for the one or more response communications within a threshold period of time (para  [0214],  quantity of failures associated with monitoring for the one or more response communications within a threshold period of time ).
	Examiner supplies the same rationale as supplied in claim 4.
 	As per claim 26, Lin teaches the non-transitory computer-readable medium of claim 24, KANG teaches  wherein the one or more instructions, that cause the wireless node to detect the uplink beam failure, cause the wireless node to: detect a threshold quantity of consecutive failures associated with monitoring for the one or more response communications (para  [0214], detecting a threshold quantity of failures for the power associated with  for the one or more response communications ).
	Examiner supplies the same rationale as supplied in claim 4.
 	As per claim 30. The apparatus of claim 28, KANG teaches wherein the means for detecting the uplink beam failure comprises: means for detecting a threshold quantity of consecutive failures associated with monitoring for the one or more response communications(para  [0214], detecting a threshold quantity of failures for the power associated with  for the one or more response communications).
	Examiner supplies the same rationale as supplied in claim 4.
5.	Claim(s)  6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO further view of US PG Pub US 20210006321 A1 to WANG et al (hereinafter WANG).
	As per claim 6, Lin teaches the wireless node of claim 1, WANG teaches wherein the one or more processors are further configured to: receive, before detecting the uplink beam failure, information identifying a sounding reference signal resource set (para [0029] , before detecting the uplink beam failure, information identifying a sounding reference signal resource set); and wherein the one or more processors, to trigger the uplink beam failure recovery procedure, are configured to: transmit a set of sounding reference signals using a set of beams and the sounding reference signal resource set (para [[0029] ], transmit a set of sounding reference signals using a set of beams and the sounding reference signal resource set as indication of beam failure or not). 20210006321
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Lin by receive, before detecting the uplink beam failure, information identifying a sounding reference signal resource set  ; and wherein the one or more processors, to trigger the uplink beam failure recovery procedure, are configured to: transmit a set of sounding reference signals using a set of beams and the sounding reference signal resource set as suggested by WANG, this modification would benefit   Lin for reducing the delay of current BFR mechanism to support key vertical industries of 5G including VR and AR applications.
	As per claim 17, Lin teaches the method of claim 12, WANG teaches further comprising: receiving, before detecting the uplink beam failure, information identifying a sounding reference signal resource set (para [0029] , before detecting the uplink beam failure, information identifying a sounding reference signal resource set ); and wherein triggering the uplink beam failure recovery procedure comprises: transmitting a set of sounding reference signals using a set of beams and the sounding reference signal resource set ( para [[0029] ], transmit a set of sounding reference signals using a set of beams and the sounding reference signal resource set as indication of beam failure or not).
	Examiner supplies the same rationale as supplied in claim 6.
Allowable Subject Matter
 	Claim 7-11,18-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20210083911 A1; US Patent Publication US 20210045125 A1,   US Patent Publication US 20200396744 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467